Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a NON FINAL Office action in reply to the Amendments and Arguments received on March 12, 2022.

Status of Claims

Claims 21, 22, 24, 29, 30, 37-40 have been amended.
Claims 21-26, 28-34 and 36-40 are currently pending and have been examined. 






























Claim Rejections - 35 USC § 101

Claim 21-26 are drawn to a method (i.e., a process) while claim(s) 328-34 and 36-40 are drawn to a system and a non-transitory computer-readable storage medium (i.e., a machine/manufacture). As such, claims  21-26, 28-34 and 36-40  drawn to one of the statutory categories of invention (Step 1: YES).
Claims  21-26, 28-34 and 36-40  describe the abstract idea of pooling reward points from a first reward points account into a second reward points account. However claims 21-26, 28-34 and 36-40 recite additional elements that integrate the
judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
		


	

Double Patenting
Claims  21-26, 28-34 and 36-40  of this application is patentably indistinct from claim 1-20 of Application No. 14/145,195. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  21-26, 28-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,852,438. Although the claims at issue are not identical, they are not patentably distinct from each other because the are directed to peer to peer transfers of reward points using mobile devices.



15/854502
9,852,438
retrieving, from the memory, a first reward balance associated with the first reward points account;
receiving, at the first mobile computing device, a first reward points balance associated with a first reward points account; 
setting, by the rewards program computer system on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device;
detecting, by the first mobile computing device, a second mobile computing device associated with a second reward points account based upon a determination, by the first mobile computing device, that the second reward points account has an association with the first awards points account and a second reward points balance, and that the second mobile computing device is within a predetermined proximity of the first mobile computing device, wherein the first mobile computing device is different from the second mobile computing device;
receiving, from the first mobile computing device, a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been 221652-01026 PATENT established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list, and (iii) at least one reward point is to be transferred from the first reward points account to a second reward points account of the one or more second reward points account, the second reward points account associated with the second mobile computing device;
initiating a transfer request from the first mobile computing device to the second mobile computing device, the transfer request representing a request from the first mobile computing device to the second mobile computing device to transfer at least one reward point between the first reward points account and the second reward points account;
transferring, in response to the verifying being successful, the at least one reward point from the first reward points account to the second reward points account; and
sending a transfer command to a rewards program computer system, the transfer command instructing the rewards program computer system to transfer the at least one reward point between the first reward points account and the second reward points account, upon successfully completing the transfer request
transmitting, by the rewards program computer system, a second authentication request to the second mobile computing device for a second plurality of security credentials
verifying the transfer request with a first verification at the first mobile computing device; and receiving a second verification from the second mobile computing device
 transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account
transmitting the first reward points balance to the second mobile computing device; and receiving a second reward points balance associated with the second reward points account from the second mobile computing device


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-34 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Amaro et al. (2012/0215610) in view of Antonucci et al. (2003/0200144).

Claim 21 and 29 and 37
Amaro discloses a user with a device  sharing benefits with friends with a device:
storing, within the memory, an association between the first reward points account and one or more second reward points accounts (Amaro [0249]) See at least “the data warehouse (149) is configured to store social network data (417) that identifies the friends (413, .. . , 415) of the user (411).”
setting, by the rewards program computer system on a first mobile computing device associated with the first reward points account, a proximity range usable by an application executing on the first mobile computing device, wherein the application is configured to detect one or more mobile computing devices at a distance within the proximity range from the first mobile computing device;  retrieving, from the memory, a friend list associated with the identifier of the first reward points account, wherein the friend list includes identifiers for a plurality of friend mobile computing devices each associated with a respective one of the one or more second reward points accounts; transmitting the retrieved friend list to the first mobile computing device, wherein the application executing on the first mobile computing device is further configured to identify, from the detected one or more mobile computing devices, a second mobile computing device on the retrieved friend list; (Amaro [0227]);  See “In one embodiment, the user (101) downloads the mobile application from the portal (143) to the mobile device of the user (101); and the mobile application is configured to share offers ( e.g., 186) and/or identify friends, via a gesture of "bumping." Where bumping is disclosed in [0229] “the mobile devices use near field communications to establish a connection and/or exchange information during the "bumping" process…”
receiving an identifier for the first reward points account from the first mobile computing device (Amaro [0074]); See “the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type…”
retrieving, from the memory, a first reward balance associated with the first reward points account;  comparing the first reward balance minus the at least one reward point to a minimum balance requirement; in response to the determining that the first reward balance minus the at least one reward point meets the minimum balance requirement (Amaro [0379]); See at least “The issuer processor (145) determines whether to authorize the transaction based at least in part on a balance of the consumer account (146).” 
receiving, from the first mobile computing device, a transfer request indicating a determination from the first mobile computing device that (i) near field communication has been established with the second mobile computing device within the proximity range, (ii) the second mobile computing device is one of the plurality of friend mobile computing device included in the friend list, and (iii) at least one reward point is to be transferred from the first reward points account to a second reward points account of the one or more second reward points account, the second reward points account associated with the second mobile computing device (Amaro [0230]-[0232]); Where bumping is the NFC communication, see at last “the bumping gesture causes the mobile application to confirm the establishing of the friend relationship between the identifier of the user (101) and the identifier of the friend of the user (101 ). See also [0255] “the offer ( 409) may be shared with up to a predetermined number of friends. In one embodiment, the mobile application allows the user (411) to transfer the offer (409) from the mobile device of the user (411) to the mobile device of the friend (e.g., 413).” Where the offer is the Applicant’s point value.
Amaro does not explicitly teach authentication. Antonucci teaches:
transmitting a first authentication request to the first mobile computing device requesting a first plurality of security credentials; receiving an authentication response from the first mobile computing device, the authentication response including the first plurality of security credentials; verifying the first plurality of security credentials against an authentication record stored in the memory, the authentication record associated with the first reward points account (Antonucci [0109][0132]); See at least “Authentication and/or validation of the identity and status of participants, including any of the other system components, may be performed by the authentication module 514.”
transferring, in response to the verifying being successful, the at least one reward point from the first reward points account to the second reward points account (Antonucci [0159]); See at least “The transfer may also include certain conditions that must be met prior to, during and/or after the transfer. If certain conditions are not met, the transfer may be voided…” Where it is an inherent disclosure that if the conditions are met the transfer of points occurs.
in response to transferring the at least one reward point, transmitting i) to the first mobile computing device an updated first reward balance associated with the first reward points account and ii) to the second mobile computing device an updated second reward balance associated with the second reward points account (Antonucci [0152][Claim 1]). See at least “While the invention will be discussed in terms of a general transfer of loyalty points, one skilled in the art will appreciate that the transfer may include a deduction from a first account and a crediting of a second account.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a user with a device  sharing benefits with friends with a device, as taught by Amaro, the method of authenticating before the transfer, to ensure that the benefit reaches the intended recipient. 





Claims 22, 30 and 38
Amaro discloses: 
verifying the transfer request according to at least one of (i) a frequency of interaction between the first reward points account to the second reward points account, (ii) total amount previously transferred, or (iii) a comparison of the at least one reward point against a predetermined minimum or maximum threshold value (Amaro [0379]); See at least “The issuer processor (145) determines whether to authorize the transaction based at least in part on a balance of the consumer account (146).”

Claims 23, 31 and 39
Amaro discloses: 
wherein the method further comprises transmitting, by the rewards program computer system, a second authentication request to the second mobile computing device for a second plurality of security credentials(Antonucci [0109][0132]); See at least “Authentication and/or validation of the identity and status of participants, including any of the other system components, may be performed by the authentication module 514.” Where “all participants” includes the second/ receiving device.

Claims 24, 32 and 40
Amaro discloses:
wherein receiving, from the first mobile computing device associated with the first reward points account, the transfer request further comprises receiving the transfer request from the first mobile computing device after the first mobile computing device determines that the second mobile computing device is within the proximity range, wherein the determining is made using near-field communications  (Amaro [0227][0228]);  See “In one embodiment, the user (101) downloads the mobile application from the portal (143) to the mobile device of the user (101); and the mobile application is configured to share offers ( e.g., 186) and/or identify friends, via a gesture of "bumping." Where bumping is disclosed in [0229] “the mobile devices use near field communications to establish a connection and/or exchange information during the "bumping" process…” Also [0243]). Where the reference teaches that the benefit is not shareable until a predetermined requirement is satisfied. Examiner interprets one of the requirements to be a proximity range because it is shareable by bumping which indicates close proximity.

Claims 25 and 33
Amaro does not explicitly teach transfer balances. Antonucci teaches:
wherein the method further comprises updating the memory with a first new balance amount for the first reward points account and a second new balance amount for with the second reward points account after transferring the at least one reward point from the first reward points account to the second reward points account (Antonucci [0152][Claim 1]). See at least “While the invention will be discussed in terms of a general transfer of loyalty points, one skilled in the art will appreciate that the transfer may include a deduction from a first account and a crediting of a second account.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a user with a device  sharing benefits with friends with a device, as taught by Amaro, the method of authenticating before the transfer, to ensure that the benefit reaches the intended recipient. 

Claims 26 and 34
Amaro does not explicitly teach transfer balances. Antonucci teaches:
wherein transferring the at least one reward point further comprises receiving a transfer command from the first mobile computing device, the transfer command including computer instructions for causing the transferring of the at least one reward point from the first reward points account to the second reward points account (Antonucci [0035][0152][Claim 1]). See at least “While the invention will be discussed in terms of a general transfer of loyalty points, one skilled in the art will appreciate that the transfer may include a deduction from a first account and a crediting of a second account.”



Claims 28 and 36
Amaro discloses:
wherein the method further comprises receiving a decline message from the second mobile computing device declining the transferring of the at least one reward point from the first reward points account to the second reward points account (Amaro [0255]). Where the reference teaches prompting the friend to accept the over and then the acceptance is communicated to the portal and the benefit is associated [transferred] to the friend. It is the Examiner’s position that if the reference teaches an acceptance prompt, it would be obvious to modify the reference to teach that the user can decline the prompt and not receive the benefit, because it is well known at the time that the invention was filed  that acceptance prompts allow users to decline.





Response to Arguments
Applicant’s arguments with respect to claims 21-26, 28-34 and 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681